 4:18-bk-10629 Doc#: 74 Filed: 11/16/18 Entered: 11/16/18 11:48:31 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION

IN RE: TERRY A BERRY & JENNIFER M BERRY                                   Case No.: 4:18-bk-10629
       Debtors                                                            Chapter 13

       JOHN GIBSON AUTO SALES, INC.                                       MOVANT

       TERRY A BERRY & JENNIFER M. BERRY, Debtors
       JACK GOODING, Trustee                                              RESPONDENTS


  RESPONSE TO MOTION FOR RELIEF FROM STAY, MOTION FOR ADEQUATE
       PROTECTION OR IN THE ALTERNATIVE, MOTION TO DISMISS

       Come now the debtors, Terry A. Berry and Jennifer M. Berry, by and through their

attorneys, Honey Law Firm, P.A., and for their Response to Motion for Relief from Stay, Motion

for Adequate Protection or in the Alternative Motion to Dismiss (“Response”) respectfully state

as follows:

       1. Debtors admit that this Court has jurisdiction over the subject matter and the parties.

              Debtors further admit that this is a core proceeding as alleged in paragraph one (1) of

              the Motion.

       2. Debtors admit that John Gibson Auto Sales, Inc. is the secured creditor on the 2007

              Keystone Camper. Debtors deny all other allegations contained in paragraph two (2)

              of the Motion.

       3. Debtors deny the allegations found in paragraph three (3) of the Motion. Debtors would

              show that they had equity in the 2007 Keystone Camper at the time of filing in the

              amount of $1,248.97 and as listed as exempt on the debtors’ schedule C. The debtors

              would also show that John Gibson Auto Sales, Inc. is receiving adequate protection

              payments in the amount of $49.50 which represents 25% of the debtors proposed

              monthly payment and the creditor has currently received $396.00 in adequate
4:18-bk-10629 Doc#: 74 Filed: 11/16/18 Entered: 11/16/18 11:48:31 Page 2 of 3




       protection payments. The debtors would further show that the 2007 Keystone Camper

       is used in the debtor’s line of work to cut the costs associated with regular travel

       required by the debtor’s profession.

    4. Debtors deny the allegations contained in paragraph four (4) of the Motion. Debtors

       would show that the dismissal of their previous case for violation of strict compliance

       was solely attributed to the health issues of debtor, Jennifer Berry, in that she was

       hospitalized numerous times before the dismissal of the debtors’ first case.

    WHEREFORE, debtors, Terry A Berry and Jennifer M Berry, pray that the Motion for

    Relief from Stay, Motion for Adequate Protection or in the Alternative, Motion to Dismiss

    be denied and for all other just and proper relief for which the debtors are entitled.




                                                   Respectfully Submitted,

                                                   HONEY LAW FIRM, P.A.
                                                   P.O. BOX 1254
                                                   HOT SPRINGS, AR 71902
                                                   (501) 321-1007
                                                   (501) 321-1255 FAX
                                                   mhoney@honeylawfirm.com

                                                   /s/Marc Honey
                                                   Marc Honey (86091)
 4:18-bk-10629 Doc#: 74 Filed: 11/16/18 Entered: 11/16/18 11:48:31 Page 3 of 3




                                CERTIFICATE OF SERVICE

I, the undersigned attorney, certifies that a copy of the foregoing document was served on Jack
W. Gooding, Chapter 13 Trustee and on any ECF Filing Users through Notice of Electronic
Filing (ECF) and on any other non-ECF Filing Users by U.S. Mail, postage prepaid, on
November 16, 2018 to the following:

       Sherry L. Daves
       Attorney for Creditor, John Gibson Auto Sales, Inc.
       By ECF


                                                    /s/Marc Honey
                                                    Marc Honey (86091)
